Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 13-BG-955

IN RE: SCOTT B. GILLY,
                      Respondent.
Bar Registration No. 442356                              BDN: 104-13

BEFORE:       Glickman, Associate Judge, and Nebeker and Farrell, Senior Judges.

                                       ORDER
                              (FILED - November 7, 2013)

       On consideration of the certified order of the United States District Court for
the Southern District of New York that suspended respondent from the practice of law
with the right to apply for reinstatement after one year, this court’s September 17,
2013, order suspending respondent pending further action of the court and directing
him to show cause why reciprocal discipline in the form of a one-year suspension
with a fitness requirement should not be imposed, the statement of respondent
wherein he does not oppose the imposition of reciprocal discipline, the statement of
Bar Counsel regarding reciprocal discipline, and respondent’s D.C. Bar R. XI, §14
(g) affidavit filed on September 25, 2013, it is

      ORDERED that Scott B. Gilly is hereby suspended from the practice of law in
the District of Columbia for a period of one year, nunc pro tunc to September 25,
2013, with reinstatement contingent on a showing of fitness. See In re Sibley, 990
A.2d 483 (D.C. 2010), and In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable
presumption of identical reciprocal discipline applies to all cases in which the
respondent does not participate).

                                     PER CURIAM